Citation Nr: 0208280	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  98-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of injury to the right 4th finger and fracture of 
the right 5th metacarpal.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
September 1974.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1996 RO decision which, in pertinent part, 
granted service connection and a 0 percent rating for 
residuals of a fracture of the right 5th metacarpal, and 
which denied service connection for residuals of a fracture 
of the right 4th (ring) finger.  The veteran appealed both 
determinations.  In an August 2000 decision, the Board 
granted service connection for residuals of injury to the 
right 4th finger, on the basis of aggravation of a pre-
service injury, and remanded the case to the RO for further 
evidentiary development.  The RO effectuated this decision in 
an August 2000 decision and assigned a 0 percent rating for 
the right 4th finger disability.  The case was subsequently 
returned to the Board.

In its August 2000 decision, the Board granted a 100 percent 
rating for service-connected major depressive disorder.  In a 
February 2002 rating decision, the RO determined that the 
veteran was permanently and totally disabled.


FINDING OF FACT

The veteran's service-connected residuals of injury to the 
right 4th finger and of a fracture of the right 5th metacarpal 
are manifested by pain in the right 4th and 5th fingers, and 
limitation of motion of less than one inch.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of injury 
to the right 4th finger and of a fracture of the right 5th 
metacarpal have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.14, 4.22, 4.31, 4.71, Plate III, 4.71a, 
Diagnostic Code 5223 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone two VA examinations (and the RO 
scheduled his most recent examination after he failed to 
report on two occasions).  He and his representative have 
been notified of evidence required to substantiate the 
claims.  Such notice is found in multiple requests for 
evidence, the rating decision, the statement of the case, 
letters to the veteran, and supplemental statements of the 
case.  The veteran has denied receiving treatment for 
disabilities of the right hand.  The Board concludes that the 
notice provisions of the VCAA and companion regulation have 
been satisfied in this case to the extent possible.  Id.  
Based on the entire record, the Board finds that all relevant 
evidence has been developed to the extent possible, and the 
duty to assist provisions of the VCAA and implementing 
regulation have been satisfied.

I.  Factual Background

Service medical records show that on pre-enlistment medical 
examination performed in October 1973, there were scars over 
the right 4th and 5th proximal interphalangeal (PIP) joints, 
with slight limitation of motion actively and full range of 
motion passively.  There was no swelling or tenderness.  In a 
report of medical history dated in October 1973, the veteran 
reported that the fingers on his right hand were banged up in 
a fight; the reviewing examiner noted that the PIP joints on 
the right hand were injured 2 months previously.  In November 
1973, approximately 12 days after entering military service, 
the veteran complained of deformity of the right 4th and 5th 
digits.  In January 1974, he complained of pain in the right 
4th and 5th digits after someone stepped on his fingers; on 
examination, there was contracture at the PIP joints, with 
soft tissue swelling over the PIP joints.  The diagnosis was 
an aggravated old injury.  In June 1974, it was noted that 
there was loss of full extension of the right 4th and 5th 
fingers.  In July 1974, x-ray films indicated a possible 
hairline fracture of the right lunate.  On medical 
examination performed for separation purposes in September 
1974, there was a loss of full extension of the right 4th and 
5th fingers, found to have existed prior to service.  In 
September 1974, the veteran incurred a boxer's fracture of 
the 5th metacarpal.

A history and physical dated in October 1976 from Penobscot 
Bay Medical Center reflects that the veteran was diagnosed 
with a prior rupture of the central slip extensor mechanism 
of the dorsum PIP joint of the right ring and little fingers 
with associated residual loss of active extension of the PIP 
joints of the right ring and little fingers.  In October 
1976, he underwent surgical repair of the extensor mechanism 
of the PIP joints.

Private medical records from Central Maine  Medical Center 
reflect that in April 1981, the veteran incurred a fracture 
of the right 5th metacarpal.  An X-ray study also showed a 
probable fracture of the middle phalanx of the 4th digit.  In 
September 1981, he was treated for severe lacerations of the 
right hand, involving the extensor tendon of the 3rd finger 
and the neurovascular bundle of the radial side of the 4th 
finger.  He received surgery for these injuries.

At an October 1996 VA general medical examination, the 
veteran complained of soreness in the thumb and 3rd, 4th, and 
5th digits, and a weak grasp in the right hand.  The examiner 
noted that the veteran was right-handed.  On examination of 
the right hand, there was contraction deformity of digits 3, 
4, and 5 with a fairly firm grasp.

At an October 1996 VA hand examination, the veteran had some 
difficulty making a complete grasping motion with his right 
hand involving fingers 3, 4, and 5 as well as his thumb.  His 
grasp was fairly strong but he was unable to maintain it for 
more than 10 seconds, stating that it was so painful he was 
unable to keep grasping.

In a November 1996 decision, the RO granted service 
connection and a 0 percent rating for residuals of a fracture 
of the right 5th metacarpal.

VA medical records dated from 1999 to 2002 are negative for 
treatment of right hand disabilities.

In an August 2000 decision, the Board granted service 
connection for residuals of injury to the right 4th finger, 
on the basis of aggravation of a pre-service injury, and 
remanded the case to the RO for a VA examination of the right 
hand.

In an August 2000 decision, the RO assigned a 0 percent 
rating for the right 4th finger disability. 

At a March 2001 VA examination, the examiner noted that he 
had reviewed the veteran's medical records.  The veteran 
complained of weakness of the right hand with inability to 
grasp large objects comfortably and safely.  He complained of 
pain and numbness in the 4th and 5th digits.  He denied any 
treatment for this condition.  On examination, there was a 
flexion contracture of the distal phalanx of the 4th and 5th 
digits in which the distal phalanx was contracted to a 90-
degree angle, but could actively be extended to 0 degrees.  
The examination of the rest of the hand was unremarkable with 
no evidence of neurovascular residuals.  Pulses were intact, 
the hand was warm, and there was no swelling or tenderness.  
The diagnoses were old flexion contracture of the 4th and 5th 
digits, and old boxer's fracture of the 5th metacarpal, 
presumably healed without any significant residuals.  An X-
ray study of the right hand showed no acute fractures or 
dislocations, and there was a contracture of the 4th distal 
phalanx.  Otherwise, the interphalangeal joint spaces were 
unremarkable, and the surrounding soft tissues showed no 
obvious defects.  The diagnostic impression was a suspicious 
contracture of the distal joint of the 4th finger.  In an 
April 2001 addendum, after reviewing the report of the X-ray 
study, the examiner indicated that the X-ray results were 
consistent with his previous clinical assessment.

II.  Analysis

Initially, the Board notes that although the RO has recently 
characterized the veteran's right hand disabilities as 
"residuals of fracture of the right 4th and 5th metacarpals 
(dominant)", the evidence shows that the veteran has never 
fractured his right 4th metacarpal, and service connection 
has never been established for such a condition.  The Board 
finds that the disability is more properly characterized as 
residuals of injury to the right 4th finger and of a fracture 
of the right 5th metacarpal.  This recharacterization will 
not affect the rating of the disabilities at issue.

The evidence demonstrates that the veteran had a flexion 
contracture of the right 4th and 5th fingers upon entry into 
service.  During service, his right hand was injured when 
someone stepped on his fingers, and when he fractured his 
right 5th metacarpal (a bone on the outside edge of the hand, 
see 38 C.F.R. § 4.71, Plate III).  Service connection was 
established for the right 4th finger on the basis of 
aggravation.  In this regard, the Board notes that in cases 
involving aggravation by active service, the rating will 
reflect only the degree of disability over and above the 
degree existing at the time of entrance into service.  
38 C.F.R. § 4.22 (2001).

With respect to the fracture of the right 5th metacarpal, the 
Board notes that the veteran incurred a second fracture of 
this bone after service, in April 1981, as well as a probable 
fracture of a bone in the right 4th finger.  The Board notes 
that the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is not permitted.  38 C.F.R. § 4.14 
(2001).  Similarly, the post-service nerve damage incurred in 
September 1981 to the 4th finger will not be considered when 
evaluating the service-connected disability.

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2001).

The disabilities of the right 4th finger and right 5th 
metacarpal have been rated under 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5223, pertaining to favorable ankylosis of 
two digits of one hand.  Under this code, a 10 percent rating 
is assigned for favorable ankylosis or limited motion of the 
ring and little finger permitting flexion of the tips to 
within 2 inches (5.1 cms.) of the transverse fold of the 
palm.  Limitation of motion of less than 1 inch (2.5 cms.) in 
either direction is not considered disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5223, Note (a) (2001).  The medical 
evidence does not show that the veteran has unfavorable 
ankylosis of the right 4th or 5th fingers, and thus the 
disability may not be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5219.

The medical evidence demonstrates that the veteran had 
flexion contracture and limitation of motion of the PIP 
joints of the 4th and 5th fingers prior to service, and 
underwent surgery for this condition soon after service.  
Such flexion contracture was again noted during the most 
recent VA examination in March 2001, and may not be 
considered when rating his service-connected disabilities.  
38 C.F.R. § 4.22 (2001).  On examination in March 2001, there 
was a flexion contracture of the distal phalanx of the 4th 
and 5th digits in which the distal phalanx was contracted to 
a 90-degree angle, but could actively be extended to 0 
degrees.  The examination of the rest of the hand was 
unremarkable.  The veteran has not received treatment for the 
disabilities of the right 4th finger and right 5th metacarpal, 
and the VA examiner indicated that the old boxer's fracture 
of the 5th metacarpal was healed without any significant 
residuals.  The evidence does not show that the veteran's 
current service-connected disabilities (as distinguished from 
pre-service or post-service disabilities) of the right 4th 
finger and right 5th metacarpal produce limitation of motion 
of less than one inch, and thus a noncompensable rating must 
be assigned under Code 5223.  38 C.F.R. §§ 4.14, 4.22, 
4.31, 4.71a, Diagnostic Code 5223, Note (a) (2001).  Although 
some pain was reported during the veteran's VA examination, 
there is no medical evidence showing that any pain, on use or 
during flare-ups, limits motion of the 4th or 5th fingers to 
more than 1 inch, as required for a 10 percent rating under 
Code 5223.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 6 Vet. 
App. 321 (1995).

The preponderance of the evidence is against a compensable 
rating for the service-connected residuals of injury to the 
right 4th finger and of a fracture of the right 5th 
metacarpal.  Thus, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski; 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for residuals of injury to the right 4th 
finger and of a fracture of the right 5th metacarpal is 
denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

